May
I first, on behalf of our Minister for Foreign Affairs,
who could not be here, on behalf of my delegation and
on my own behalf, join previous speakers in extending
to the President our heartfelt congratulations on his
election to preside over the fifty-fifth session.
In addition, I congratulate his eminent
predecessor, Mr. Theo-Ben Gurirab, and the Secretary-
General, Mr. Kofi Annan, on the quality and great
quantity of activities carried out during the recent
Summit.
I also take this opportunity to congratulate and
welcome Tuvalu, the 189th Member of our
Organization. We hope that other potential Members,
such as Western Sahara in Africa, will soon be able to
join us.
The Millennium Summit — in which the Head of
State of Rwanda, Mr. Paul Kagame participated —
evaluated the twentieth century and formulated
recommendations for enhancing the work of the
Organization in the twenty-first century, now
beginning. As a number of speakers emphasized, the
twentieth century was the era both of great and
unprecedented technological triumphs and of crises as
great as the new means of destruction.
The distressing feature of the First and Second
World Wars was that they made use of the advanced
technologies of the late nineteenth century and the first
half of the twentieth century to cause enormous human
and material devastation. In 1918 and again in 1945 all
humanity was overwhelmed by the terrifying
consequences of a world war. “No more wars leading
to the loss of millions of human lives”; “No more
genocide”: these were the calls of the founding
countries of the United Nations when they met in San
Francisco in October 1945.
Today, as in the past, the international community
finds itself reliving horrors that it thought it had
banished for ever, horrors that include the genocide in
Rwanda in 1994. It certainly was not a lack of
theoretical principles of public morality or
international law that contributed to preventing or
stopping this genocide. These principles had even been
greatly strengthened in 1948 by the Universal
Declaration of Human Rights, and had been widely
diffused throughout the world by many organizations
that took up the banner of human rights.
2

The Brahimi report (A/55/305) was needed. We
welcome its conclusions and recommendations, and
take this occasion to warmly congratulate our
Secretary-General, Kofi Annan, on having
commissioned it and the two others that preceded it:
the Srebrenica report and the courageous Carlsson
report. Our Organization had its failures, but the
Brahimi report tells us that we can do better in the
future. To miss this unique opportunity to reflect on
what must be done, and how, would be to renounce our
responsibilities and the principles and values expressed
in the Charter of our Organization. Another Rwanda or
Srebrenica would disgrace us all.
Undoubtedly, we must look elsewhere for the true
source of the problem. It is surprising that even today
countries that claim to embrace human rights are
delaying and using pretexts to block prosecution of the
authors of the genocide. There are even some who —
afraid to accept or think about what happened — refer
to this genocide as what happened in Rwanda in 1994,
being afraid even to think about it. To take just one
example, I refer to the observations of Minister Yerodia
Ndombasi on 16 September.
In sum, my delegation calls on the international
community to draw every possible lesson from the
genocide committed in our country, so that “Never
again such a human tragedy” ceases to be an empty
phrase. Much more urgent is the question of assistance
to Rwanda for rebuilding and making good the huge
material and moral damage caused by the 1994
genocide. Such assistance was recommended in the
reports of the Independent Inquiry set up by the United
Nations and of the Organization of African Unity's
international panel of eminent persons. All the
members of the international community represented
here can help Rwanda rebuild and develop. And each
time we wish to do more for the Organization and
humanity let the Brahimi report serve as a source of
inspiration.
I take this opportunity to salute the Security
Council discussions of 15 April, when the
recommendations of the Carlsson report were
considered and the Council was urged to use its
influence to ensure that they were effectively followed
up by other United Nations institutions and agencies,
including the United Nations Development Programme
(UNDP), from which we are awaiting special
assistance as part of the development assistance
programme for Rwanda. We venture to hope that the
reforms under way at UNDP will lead to the provision
of assistance based on a sincere and enthusiastic
partnership according to the British model eloquently
outlined by Prime Minister Tony Blair during the
Millennium Summit. It is a partnership steeped in
equality, justice and fraternal solidarity for all. We
invite all our partners to embrace this initiative, in their
relations not only with Rwanda, but with all the other
developing countries — especially the former colonies.
The reports that I have mentioned also justly call
on the international community — beyond contributing
to the task of overcoming the devastating effects of
genocide — to contribute vigorously to preventing this
crime against humanity, in particular by suppressing it.
Those who hide, protect and advocate for the criminals
responsible for the 1994 genocide should think twice
before persisting in this evil behaviour.
I now come to the Congolese crisis, certain
aspects of which can be seen as an extension of the
genocide committed in Rwanda in 1994. It is worth
recalling that after their defeat and withdrawal many
militia members and former Rwandan soldiers who
were authors of the genocide took refuge in what is
now the Democratic Republic of the Congo. Not only
were these former soldiers and militia members not
disarmed at the time, but they have benefited from new
military equipment and training, allowing them to
commit acts of genocide along the borders and prepare
for a repetition of the previous widespread genocide
campaign. Is this not sufficient reason to ask a
responsible Government to act to preserve the
sovereignty of its country and the security of its
people? The Assembly can well understand that this is
hardly a case of a security pretext, but, rather, of a
current reality.
The plan for a massive invasion by the genocidal
forces was thwarted in November 1996 — thank
God — by the forces of the Rwandan Patriotic Army.
But from May 1997 to August 1998 it was necessary to
once again repel infiltrations from the Congo and to
resist other acts of genocide committed in the north-
western part of our country. The horrors of this
rebellion have been the source of a number of
resolutions, but the world seems to have rapidly
forgotten them.
It is in this context that our country now has a
military presence in the Congo — a presence whose
only purpose is to prevent a recurrence of genocide in
3

Rwanda by the same Interahamwe militia and soldiers
of the previous regime. We have more or less
succeeded in achieving our objectives. Since 1998 we
have captured many soldiers of the previous regime
and Interahamwe militia, contrary to what Minister
Yerodia Ndombasi told the Assembly on 16 September.
Most of these soldiers — there are many of them —
have rejoined the army. We are continuing to hold 135
of them while they await a decision.
We have also succeeded in saving some of the
Interahamwe and the soldiers of the former regimes, as
well as innocent civilians who had been held hostage
during all this time for purely military and political
purposes. In the category of liberated hostages, 12,000
were repatriated since August 1998, and the process
continues. We have established centres to receive them
on our borders with the Democratic Republic of the
Congo, and several humanitarian organizations,
including the Office of the United Nations High
Commissioner for Refugees (UNHCR), have also been
involved. This is a secret to no one, and it has been
documented by the UNHCR at Goma and Gisenyi.
Those who are against our successes say that these
people are Congolese citizens that we have forced into
exile in Rwanda, because their departure has created a
vacuum in the operations of the allies of these forces of
genocide. They are our citizens, and no one can claim
to love them as much as we do. They are at home,
awaiting the others with open arms.
My Government welcomed the signing of the
Lusaka agreements in July 1999 and still upholds them.
Their main principles are, first, that the inter-
Congolese political negotiations should lead to a new
political order in the Democratic Republic of the
Congo; and, secondly, that the armed groups should be
pursued and disarmed, including former Rwanda
military and the Interahamwe authors of the 1994
genocide, who are still attempting to continue their
misdeeds, encouraged by certain of our Congolese
brothers who go so far as to deny their presence on
Congolese territory with the sole purpose of vilifying
us, to judge by the statement by Minister Yerodia
Ndombasi last Saturday.
The Rwanda delegation deplores the Kinshasa
Government's recently calling into question these same
agreements, despite the fact that they are upheld by all
the countries concerned of the subregion, the
Organization of African Unity and the Security
Council. Just before that, the Congolese Government
had created controversy by refusing to authorize the
free movement of United Nations military observers;
and that free movement would not be possible outside
those agreements, to which that country is a party.
As far as Rwanda is concerned, we believe that,
at this time, the Lusaka agreements constitute the only
framework that will guarantee a lasting peace in the
Democratic Republic of the Congo and in the
subregion. Any other approach in this matter would run
the risk of dangerously jeopardizing the peace process
now under way.
Furthermore, the slowness and hesitations
observed in our Organization regarding the deployment
of the forces of the United Nations Mission in the
Congo must be reviewed, and advantage must be taken
of the current offers to strengthen the presence of the
United Nations in the zones evacuated by the signatory
parties of the Lusaka agreements. Any attempt to
reduce the force would only lead to the kind of
catastrophe from which the Brahimi report tries to
spare us.
I should like to take this opportunity to commend
the growing role of regional and subregional
organizations in resolving conflicts. As is well known,
such a positive involvement has already led to
considerable results in various parts of the world,
including in South-East Asia and Western Africa. It is
our hope that the United Nations will adopt a similar
approach to regional contributions to its machinery for
conflict resolution.
If the question of conflicts in the world continues
to be one of the major preoccupations of our
Organization, it would no doubt be a good idea to pay
special attention to their prevention. This requires
being attentive to the efforts made to eradicate, or at
least attenuate, the root causes of conflicts, both
domestic and external.
With respect to Rwanda, the halting of the 1994
genocide was followed by courageous policies inspired
by the tragic lessons of our recent history. These
policies were translated into the following actions for
and factors of national reconciliation, as follows:
In July 1994, a Government of National Unity
and a Parliament were established including all the
components of the Rwanda population and all the
political circles of the country. This was an integrative
approach such as had never before been known in
4

independent Rwanda, despite the linguistic, socio-
cultural and historical advantages that militate in its
favour.
The policy of exclusion, which lasted more than
30 years in all sectors of national life, from education
to employment, was eliminated. We are pleased to have
abolished, 60 years after its introduction, the
identification card, which categorized people according
to their ethnic origin and their place of origin and on
the basis of which decisions were taken to kill people
or to spare their lives.
A skilled, professional national army was
established, including the forces of the Rwandan
Patriotic Army, which liberated the country, as well as
a portion of the forces of the former regime that had
separated themselves from the perpetrators of
genocide. We welcome their bravery and their
discipline. The United Nations needs troops of this
type for difficult operations in Sierra Leone and
elsewhere.
In March 1999 the National Commission on
Human Rights and the Commission for Unity and
National Reconciliation were established.
The judicial system was rehabilitated, which
guarantees the independence of the magistrature. This
judicial system has been strengthened by a form of
justice called gachacha, which, while keeping to
international judicial norms, will benefit from major
inputs of the population at the early stages of a trial.
This will have the advantage of accelerating the
prosecution of those accused of genocide.
In two and a half years more than 3 million
refugees have been repatriated. This is all the more
striking since Rwanda's refugee problem, having lasted
for more than 30 years, is the most numerous and
longest-standing in Africa. At present the only ones
remaining outside the country are families of criminals
responsible for genocide and some refugees whom
Rwanda wants to repatriate, but who are still being
manipulated by those criminals. Our head of State
asked them to return in his inaugural statement at the
Supreme Court, and some of them have begun to come
back voluntarily to the country.
Democratic elections were held last year.
Following the upcoming local elections, they will be
completed in October. These are orientations that today
guide the policy of unity and national reconciliation,
the need for which became clear after the genocide of
1994.
Beyond the eradication of genocide, there are
many challenges that deserve the attention of the
international community at the beginning of the new
millennium. These relate to the gaps between
developing countries and prosperous countries in the
context of globalization, the reform of the United
Nations system and many other current problems, such
as the spread of AIDS.
With respect to the gap between developing
countries and prosperous countries, the nineteenth and
twentieth centuries saw gaps between industrialized
countries and poor countries grow even wider. This
resulted from technology as well as from political and
commercial inequalities left over from the colonial era.
After independence many development proposals were
made, such as the provision of 0.7 per cent of gross
national product for development assistance,
technology transfers, a new international economic
order favouring fair remuneration for commodities, and
so on.
All these strategies have been the subject of a
number of international conferences. None of them has
been implemented sustainably or consistently. Some of
them have remained theoretical and have not even
begun to be implemented as programmes. But it is
never too late.
For some time now, we have been in an age of
globalization of economies in the context of structural
gaps that have not changed much since the sixties. My
delegation would like to emphasize the urgent need for
the preliminary adoption of certain measures to
facilitate the establishment of machinery for efficient
globalization. Is there any need to recall that the
external debt of developing countries constitutes, in
and of itself, a real handicap to their economic
recovery? How can one talk about growth in a context
where external debt absorbs 60 per cent or more of the
export income of these same developing countries?
What will be the result of globalization in an
environment where the competition of market
economies reduces in advance the role of certain parts
of the world to that of eternal consumers, with the
monopoly on production elsewhere? These are all
questions that deserve urgent answers and solidarity on
the part of the international community.
5

My delegation believes more particularly that the
success of globalization requires courageous
accompanying measures, such as eliminating the debt
for poor countries and providing support for economic
integration policies, in particular in Africa. This
requires our world Organization to endow itself with
machinery that can help to guide globalization.
For some time now, the United Nations has
rightly been concerning itself, at the highest level, with
the reform of the functioning of its structures. This is
an urgent matter, as it affects what is at stake for the
future and even the survival of all of humankind, which
can no longer be managed in the same spirit and with
the same structures as 55 years ago. We should
remember that the number of Member States has
increased from 51 in 1954 to 189 today; that is an
irrefutable argument for democratization. In this same
context, Africa, which has 10 times as many Member
States in the United Nations as it did when the
Organization was founded, must occupy the place it
deserves in the major decision-making bodies of the
United Nations, such as the Security Council and
others. The Bretton Woods institutions must also
change their character and behaviour if globalization
and equity are to be real and consistent.
In conclusion, I would like to speak about that
other challenge for our times: the AIDS pandemic. This
disease is currently responsible for the loss of more
human lives that the most deadly wars. The people of
the poorest countries are the most vulnerable in the
face of this disease of the century. The delegation of
Rwanda would like, from this rostrum, to make an
urgent appeal to the international community to show
solidarity in the face of the threat of extinction of the
human race that AIDS represents. Put simply, taking
AIDS lightly trivializes the crime of genocide. Both are
exterminating people and should be combated with
vigour and determination.
More specifically, aid should be provided for
humanitarian — if for no other — reasons, so that the
least developed countries can benefit from the most up-
to-date medicines, at affordable prices, that can provide
relief from people suffering from AIDS and do all that
they can to contain this scourge.
Furthermore, my delegation is convinced that an
effort to mobilize the greatest possible financial
resources would enable scientific research to take place
to bring this disease, and others, such as malaria, which
are devastating a large part of the population, under
control.
We hope that the twenty-first century, which is
just beginning, will usher in a world of peace and
solidarity that will meet the greatest aspirations of
humanity.










